Title: James Monroe to Thomas Jefferson, 21 December 1814
From: Monroe, James
To: Jefferson, Thomas


          
                        Dear Sir
                        
                            Washington
                            Decr 21. 1814
                    
          On enquiry I found that major Armstead had been regularly appointed principal assessor for our district by the advice of the senate & been furnishd with his commission. It had been intended, as I understood, to appt Mr Minor, but the office of Collector, having been disposed of in our county, it was decided on the distributive principle to confer the other office on some person in another county. The funictions of the assessor having hitherto been suspended led to the mistake that the office had not been disposed of.
          I have never been in a situation of so much difficulty & embarrassment as that in which I find myself. I came into it not as a volunteer. This city might  have been savd, had the measures proposed by the President to the heads of depts on the 1st of july, and  advised by them, and order’d by him, been carried into effect. For this there was full time before the attack was made. whatever may be the merits of general winder, who is undoubtedly intelligent & brave, an infatuation seemed to have taken possession of Genl armstrong, relative to the danger of this place. He could never be made to believe that it was in any danger. The representations of corporate bodies, committees of citizens &ca, were slighted & derided both before & after the first of July. As late as the 23 of augt, when the enemy were within 10 miles, by a direct route & marching against it, he treated the idea with contempt altho there was no serious impediment in their way, for the force intended for its defense, was then to be collected at the places of rendevouz & formed into an army. The battle of the next day gave the city to the enemy. The consternation attending in alexa & the neighbring country need not be describd. The President, Mr Rush & I return’d on the 27th. The squadron of the enemy was then before fort washington. Alexa had capitulated; this city was prepar’d to surrender a second time, & Georgetown, was ready to capitulate. The infection ran along the coast. Baltimore totter’d, as did other places, all of which were unprepard to resist an immediate attack Armstrong was at Frederick town & winder at Baltimore. no time could be spar’d. The President requested me to act in their stead, which I did as well as I could. The citizens cooperated with me. In two or three days the Secrry of war returnd, but all confidence in him was gone. I observd to the President that the Secry having returnd my functions must cease: that the delicate relations subsisting between the heads of depts renderd it improper for me to act while he was here, without his knowledge & consent. The President saw the justice of the remark. He had an immediate interview, with the secry, the consequence of which was the departure of the latter for his home next morning. Such was the state of affairs, and their evident tendency, that no time could be spard for corresponding with any one at a distance to take the office. The pressure on Alexa, and approaching attack on Bal: with other dangers and in many quarters allowed not a moment of respite for the dept. 24 hours of inaction was sure to produce serious mischief. Those considerations inducd me to retain the office & to incur a labour, & expose myself to a responsibility, the nature & extent of which I well understood, & whose weight has already almost borne me down.
          Our finances are in a deplorable state. With a country consisting of the best materials in the world; whose people are patriotic & virtuous, & willing to support the war; whose resources are greater than those of any other country; & whose means have scarcely yet been touchd, we have neither money in the treasury or credit. my opinion always was that a paper medium supported by taxes, to be funded at proper times would answer the public exigencies, with a great saving to the Treasury. Your plan with some modifications, appeard to me to be admirably well adapted to the object. Mr Dallas had decided on another, which he reported to the committee immediately after his arrival. As soon as I obtaind my papers from Leesburg, I put your remarks on the subject into his hands. He spoke highly of them, but adherd to his own plan, & such is the pressure of difficulties, and the danger attending it; that I have been willing to adopt almost any plan, rather than encounter the risk, of the overthrow of our whole system, which has been so obvious & iminent. secy Dallas is still in possession of your remarks, but I will obtain & send them to you in a few days.
          Of the Hartford convention we have yet no intelligence. These gentry, will I suspect, find that they have overacted their part. They cannot dismember the union, or league with the enemy, as I trust & believe, & they cannot now retreat without disgrace. I hope that the leaders, will soon take rank in society with Burr & others of that stamp. with great respect &
           esteem I am dear Sir your friend & servant
                        Jas Monroe
        